office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b02 mlosborne postf-120087-07 uilc date date to julie a fields associate area_counsel san francisco group large mid-size business annie lee attorney san francisco group large mid-size business from associate chief_counsel subject income_tax accounting interest accrual on debt when debtor in bankruptcy this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayer subsidiary bankruptcy court bank bank date date date date date date ------------------------- ------------------------------------------------------ --------------------------------------------- --------------------------------------- ----------------------- ----------------------- ---------------- -------------------------- ------------------ ----------------- ----------------------- -------------------- postf-120087-07 date date amount a amount b issue ---------------- ------------------- ----------------- ------------------ may taxpayer through its consolidated_return with subsidiary properly treat a liability for interest_expense on subsidiary’s contractual borrowings as incurred and deductible during the pendency of subsidiary’s bankruptcy proceeding conclusion taxpayer through subsidiary may treat a liability for interest_expense on subsidiary’s contractual borrowings as incurred and deductible until the resolution of the bankruptcy proceeding in this case through confirmation of the plan_of_reorganization to the extent that interest_expense deducted in an earlier taxable_year taxable_year ending date is determined not to be owed and payable in a later taxable_year the situation here by date the tax_benefit_rule requires that the taxpayer include an amount in income in the taxable_year of the determination taxable_year ending date facts for the taxable years ended date and date subsidiary was included in the consolidated tax_return of taxpayer on date subsidiary filed for bankruptcy protection under chapter of the bankruptcy code in bankruptcy court as of the date of the filing of the petition subsidiary owed third party debt sometimes referred to below as contractual borrowings the debt consisted of senior unsecured notes notes held by bank and two credit facilities from bank under the plan_of_reorganization these debts were classified as part of the class three group of general unsecured claims class three claims the modified third amended plan_of_reorganization for subsidiary was confirmed on date the confirming order states that class three voted to accept the plan all of class three claims were impaired based upon the disclosure statement filed by subsidiary on date it was estimated that the projected recovery by the class three creditors would be in the range of as of date the estimated recovery percentage wa sec_44 no interest was provided in the confirmation order and in the plan_of_reorganization order confirming the modified third amended plan_of_reorganization for subsidiary date postf-120087-07 subsidiary did not accrue interest for the contractual borrowings on its financial books post bankruptcy petition subsidiary also did not report a deduction for postpetition accrued interest on the consolidated tax returns for taxable years ending date and date subsequent to filing the returns for taxable years ending date and date taxpayer submitted an informal claim on date for these taxable years based upon its belief that interest should have accrued for tax purposes and should have been allowed as a deduction on the consolidated tax returns for the period date through date the taxpayer is claiming an interest_deduction of amount a the amount of interest owed on the contractual borrowings for the period date through date for the taxable_year ending date the taxpayer is claiming an interest_deduction of amount b the amount of interest owed on the contractual borrowings of subsidiary for that year law and analysis sec_163 of the internal_revenue_code provides that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness sec_461 provides the general rules for determining the taxable_year in which a deduction may be taken sec_1_461-1 of the income_tax regulations provides that a liability is incurred and is generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability see also sec_1_446-1 a liability for interest_expense is fixed for purposes of deductibility under sec_163 when the debtor has a legal_obligation to pay it and the obligation is not contingent on the occurrence of some future event 198_f2d_214 2d cir cert_denied 344_us_874 accrued interest can be deducted only when and to the extent that there exists a legally binding obligation to pay it fixed in all its terms within the taxable_year citations omitted generally the amount of interest to be deducted is based on the loan agreements or similar lender borrower contracts that both fix the obligation and determine the amount of interest to be paid on the borrowing economic_performance for an interest_expense liability is satisfied with the passage of time as the interest cost economically accrues sec_1_461-4 sec_502 of the bankruptcy code u s c sec_502 provides that a claim for unmatured interest will not be allowed in bankruptcy for unsecured creditors claims for interest accruing on or after the bankruptcy petition filing are disallowed see 484_us_365 denial of postpetition interest to undersecured creditors merely codified pre-code bankruptcy law in which that denial was part of the conscious allocation of reorganization benefits and losses between undersecured and unsecured creditors postf-120087-07 despite the seemingly conclusive language of u s c sec_502 the effect of that provision’s disallowance of postpetition interest in a chapter case depends on the outcome of the case typically postpetition interest will not be paid on prepetition claims under a chapter plan the oft-termed cram-down provisions of chapter allow a plan to be confirmed over the dissenting vote of an impaired class of claims if the plan provides for payment of the allowed amount of the claims in the class that is the claim absent postpetition interest however if the case is dismissed before confirmation u s c sec_502 has no effect and the debtor will owe interest on its prepetition claims as if no bankruptcy had been filed while less common a plan could be confirmed that does not alter the contractual rights of its creditors and pays postpetition interest at the prepetition contract rate see u s c b a plan may impair classes of claims a class of claims is impaired if its legal equitable or contractual rights are altered in chapter cases of individuals certain debts may be excepted from discharge in which case the debtor will remain liable for postpetition interest even if the interest is not provided for under the chapter plan see u s c d finally a chapter plan must provide for the payment of interest to the extent interest would be paid if the case were converted to chapter and liquidated u s c a in chapter cases u s c a directs the payment of postpetition interest at the legal rate on allowed claims if there are sufficient funds in the bankruptcy_estate to do so after the payment of allowed claims thus u s c sec_502 diminishes but does not foreclose the possibility that a debtor will be required to pay postpetition interest the issue here is whether the filing of the bankruptcy petition by subsidiary affected its liability for the interest_expense in particular in light of the language of u s c sec_502 since the amount of subsidiary’s interest_expense can be determined with reasonable accuracy based on the terms of the lender borrower contracts and economic_performance is satisfied with the economic accrual of interest the question is whether the filing of a bankruptcy petition changes the fixed nature of the liability for the interest_expense if an obligation to pay is established but the ability to pay is uncertain or even very remote generally an accrual-basis taxpayer nonetheless may deduct interest as incurred revrul_70_367 1970_2_cb_37 revrul_70_367 concludes that interest on outstanding obligations bonds of a railroad corporation involved in reorganization proceedings under the bankruptcy act the predecessor to the current bankruptcy code was properly deductible in a year in which the plan had not yet been accepted by the creditors even though it was unlikely that the full amount would be paid until the year the plan was consummated the obligations of the taxpayer continued to bear interest at the rate determined under its initial terms the ruling holds that the doubt a sec_2 courts disagree on the legal rate a leading bankruptcy treatise opines that the reference in the statute to the legal rate suggests that congress envisioned a single rate probably the federal statutory rate for interest on judgments set by u s c collier on bankruptcy-15th edition rev see also in re cardelucci 285_f3d_1231 9th cir postf-120087-07 to the payment of the interest is not a contingency of a kind that postpones the accrual of the liability until the contingency is resolved revrul_70_367 predated the bankruptcy code and enactment of u s c sec_502 and therefore did not address its effect additionally because the debtor was a railroad sec_63 the predecessor to sec_502 did not apply nonetheless we conclude that any contingency that results from the effect of u s c sec_502 is not a contingency preventing accrual see 292_us_182 77_f2d_324 2nd cir 130_f2d_1011 8th cir revrul_77_266 1977_2_cb_236 revrul_72_34 1972_1_cb_132 inability to pay or unlikelihood of payment is not a contingency preventing accrual the fifth circuit has held that the filing of a petition for bankruptcy makes a liability for postpetition interest contingent until and unless a determination is made that there are sufficient assets to pay the interest matter of west texas marketing corporation v united_states 54_f3d_1194 5th cir cert_denied sub nom 516_us_991 however west texas marketing was a chapter case in which the trustee sought to deduct postpetition interest that arguably accrued during the administration of the bankruptcy case on all general unsecured claims the court considered the effect of u s c sec_502 and the fact that interest might be paid under u s c a if there are sufficient funds after the full payment of allowed claims stating implicit in the obligation under the bankruptcy code to pay post-petition_interest on unsecured claims is the necessary condition that sufficient assets remain following distributions similarly if in the distribution of the taxpayer’s assets in accordance with the bankruptcy code all assets are depleted then the estate will not have incurred any obligation to pay interest on unsecured claims this is not due to the fact that payment became impossible but because the condition necessary to create the liability for the post-petition_interest failed to occur f 3d pincite the court concluded that the condition necessary to create the liability to pay postpetition interest under u s c a the full payment of allowed claims had not occurred therefore the trustee was not allowed to deduct the interest f 3d pincite in contrast a debtor’s obligation to pay interest under a prepetition contract is fixed by the contract not u s c a as the 5th circuit later explained we agree wholeheartedly with the bankruptcy court's determination that a debtor's obligation with respect to postpetition interest postf-120087-07 terminates only if and when the debtor obtains a discharge from the bankruptcy court see u s c b d as the supreme court stated over eighty years ago although as a general_rule postpetition interest is not allowed on undersecured debts that is not because the debts had lost their interest-bearing quality during that period and if as a result of good fortune or good management the estate proved sufficient to discharge the claims in full interest as well as principal should be paid 233_us_261 see 54_f3d_1194 5th cir smith j dissenting stating that a debtor's obligation to pay interest during bankruptcy is not extinguished but for purposes of the bankruptcy proceedings is ignored until the time the court determines whether the debtor's assets can meet the obligation only upon discharge see is the state law obligation to pay extinguished footnote omitted in re cajun electric power coop inc 185_f3d_446 5th cir see also 244_br_678 bankr e d mich accordingly the liability to pay interest on borrowings remains unchanged until the bankruptcy proceedings are concluded when through confirmation of a plan dismissal or other resolution there is a determination as to the disposition of the claims and distribution of the assets and the liability may be altered or extinguished thus while subsidiary’s filing of a bankruptcy petition created doubt as to the likelihood of the payment of interest on the subsidiary’s contractual borrowings the bankruptcy petition did not change subsidiary’s obligation to pay the interest subsidiary and thus taxpayer under the consolidated_return was entitled to treat its interest_expense liability on subsidiary’s contractual borrowings as properly incurred and deductible during the pendency of the bankruptcy proceeding accordingly subsidiary and taxpayer may properly deduct these amounts the amount of contractual interest due from date the filing of the bankruptcy petition to date on its return for the taxable_year ending date no interest may be properly treated as incurred and deducted for the taxable_year ending date however because by date it was determined that no interest would be required to be paid thus for the taxable_year ending date there was no longer a fixed liability to pay interest furthermore taxpayer must include in income for the taxable_year ending date the amount taxpayer through subsidiary deducted for the taxable_year ending date under the tax_benefit_rule a taxpayer using an accrual_method of accounting must recognize income if the taxpayer accrues and deducts an expense in a taxable_year before it becomes payable and eventually does not have to pay the liability 460_us_370 to the extent taxpayer through subsidiary received the benefit of a deduction for postf-120087-07 interest_expense for the taxable_year ending date and because that tax_benefit is fundamentally inconsistent with a later event the confirmation and acceptance of the plan_of_reorganization that does not provide for the payment of interest on subsidiary’s contractual borrowings taxpayer must include an offsetting amount in income for the taxable_year ending date this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions george j blaine associate chief_counsel income_tax accounting by _____________________________ donna m crisalli senior technician reviewer branch income_tax accounting
